Citation Nr: 1030298	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-29 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to October 
1968.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2004 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was remanded twice before, in November 2008 to obtain 
additional VA treatment records and in September 2009 to afford 
the Veteran the opportunity to testify before the Board.  This 
development having been completed, the case is now again before 
the Board.

The veteran testified before the undersigned Acting Veterans Law 
Judge in May 2010.  A transcript of the hearing is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


The Board deeply regrets the need to remand this claim again.  
However, after review of the evidence, it is necessary to do so 
in order to fairly adjudicate the claim.

VA treatment records show the Veteran is diagnosed with hearing 
impairment and that he has been prescribed hearing aids by VA.  
The Board thus accepts that he manifests some form of hearing 
impairment.  Unfortunately, results of such audiometric testing 
have not been obtained, despite previous remand to do so.

The Veteran and his witness testified before the undersigned 
Acting Veterans Law Judge in May 2010 that the Veteran has 
manifested symptoms of hearing impairment, including ringing in 
his ears and decreased hearing acuity, since the Veteran was in 
basic training and throughout his daughter's lifetime.  The 
Veteran's daughter testified that she has always known her father 
to be unable to hear.  This establishes continuity of hearing 
impairment symptomatology from active service to the present, and 
from approximately 1973 to the present, respectively.  The 
Veteran further testified that he was exposed to small arms fire 
in basic training, during which time he first noticed ringing in 
his ears and decreased ability to hear.  Thereafter, while 
stationed in Germany, he was exposed to tank fire and .50 caliber 
fire during maneuvering exercises.  He testified that he was a 
medic and that he was stationed with his ambulance about 20 yards 
from the tanks that were firing.  This occurred once every other 
month or so.

Service personnel records show that the Veteran held the military 
occupational specialties (MOSs) of 91A10 and 91B20, medical 
corpsman.  He was stationed in Germany from November 1967 to 
October 1968, at which time he worked as an ambulance orderly and 
ambulance driver.  

The Veteran and his witness are competent to describe experiences 
and symptoms that result therefore.  See Jandreau, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  The Veteran has not claimed he has the medical 
expertise to diagnose a hearing loss disability, but the Board 
observes that he has had basic medical training.  
Notwithstanding, in general, lay witnesses are not competent to 
provide opinions relating to the diagnoses or etiology of disease 
or disabilities because laypersons are not trained in the field 
of medicine.  Id; see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Given the foregoing, it is necessary to remand for an examination 
to take into account all of the evidence, to include the 
Veteran's statement as a lay witness having had basic training 
and practical experience in basic medicine, his witness' 
statements, clinical findings, and other medical evidence in 
determining the nature, extent, and etiology of the Veteran's 
hearing impairment.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran is receiving disability benefits from 
the Social Security Administration (SSA).  These records must 
also be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also Tetro v. Gober, 14 Vet. App. 110 (2000).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ensure that all VA 
and non-VA medical treatment records of 
which the VA has notice are obtained.  In 
particular, the RO or AMC must obtain the 
results of audiometric testing conducted at 
the VA Medical Center (VAMC) in Victoria, 
Texas.

2.  The RO or AMC should obtain a copy of 
the decision awarding the Veteran SSA 
disability benefits and any and all medical 
evidence relied upon in that determination.

3.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examinations to 
determine the nature, extent, and etiology 
of his claimed hearing loss disability and 
tinnitus.  All indicated tests and studies 
must be performed.  The claims folder must 
be reviewed by the examiner in conjunction 
with the examination.  

The examiner(s) should identify any current 
hearing and ear pathology and proffer an 
opinion as to whether it at least as likely 
as not (i.e. 50 percent or greater 
probability) that any ear or hearing 
impairment had their onset during the 
Veteran's active service or, in the 
alternative, are etiologically related to 
the Veteran's military service or any 
incident therein including exposure to 
acoustic trauma.  

A complete rationale must be provided for 
all opinions expressed.  

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claims for entitlement to service 
connection for hearing loss disability and 
tinnitus with application of all 
appropriate laws and regulations, including 
consideration of lay statements, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the benefits sought are not granted in 
full, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  Thereafter, 
the appeal must be returned to the Board 
for appellate review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


